DETAILED ACTION
Response to Arguments and Amendments
Objections to the specification and claims, and claim rejections under 35 USC 112 have been withdrawn due to amendments made by the Applicant.
All references listed in the information disclosure statement filed on 25 October 2018 have been considered by the Examiner.
Claims 19-25 and 33-37 are allowed.
Claims 26-32 and 38-41 are rejected under 35 USC 103 as shown in paragraph 8 below.
Applicant has amended independent claims 19, 26, 33 and 38.  
Independent claims 19 and 33 are allowed as they are amended to claim the height of the coupling sleeve to be greater than the thickness of the pair of washers.  Closest prior arts (Bauer and McKinlay) disclose a coupling sleeve with a height less than the thickness of the pair of washers in order to not interfere with engagement of washer faces with the bearing surfaces of the screw/nut and the structure.  Therefore, prior art fails to disclose or renders obvious claimed limitations of independent claims 19 and 33.  Making the coupling height larger than the thickness of the pair of washers to achieve a seal would go against the teachings of the prior art (Bauer and McKinlay) and therefore would not have been obvious to a person of ordinary skill in the art at the time of filing.
Regarding independent claims 26 and 38, Applicant has amended claims to add limitations not previously presented, which has necessitated new grounds of rejection shown below.  Prior art reference Crowther (US Patent 2492115A) teaches a device 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-32 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over McKinlay (US Patent 5409338A) in view of Crowther (US Patent 2492115A).

Regarding claim 26,
McKinlay discloses: 
As shown in Figures 1, 4 and 5, a screw fastener arrangement comprising: a screw fastener 20 (Figure 1) with a head 22 and a shank 24, the head 22 having a ring-shaped washer contact surface.
a pair of wedge lock washers (washers 10 and 12 with cam surfaces 26 and 30 as shown in Figure 1) on the shank of the screw fastener, the washers (10, 12) having a washer opening (40 and 42 as shown in Figure 4).
As shown in Figures 4-5, each washer (10, 12) having a step (48, 50) on an end portion facing the washer opening (40, 42) reducing an effective thickness of the washer in an edge region thereof adjacent the washer opening (40, 42).
As shown in Figures 4-5, a coupling sleeve 44 arranged in the washer opening (40, 42) of the washers (10, 12), the shank passes 24 through an opening 52 of the coupling sleeve, the coupling sleeve 44 having a U-shaped profile which opens radially outwards and is formed by two flanges (54, 56) spaced from each other and protruding radially outwards, the coupling sleeve 44 being held interlockingly with the washers (10, 12) by the flanges (54, 56) in a direction of a longitudinal axis of the washer opening (40, 42) due to the flanges (54, 56) overlapping the steps (48, 50) of the washers (10, 12), without restricting movability of the washers with respect to one another.  
“Thus the two washers can be rotated 360 degrees with respect to one another.” (col 3, line 25)
As shown in Figures 4-5, wherein a height of the coupling sleeve 44 is less than a thickness of the washers (10, 12) along the longitudinal axis of the washer opening.
“In this position, the lips are bottomed in grooves 48 and 50 in such a manner that the lips do not extend beyond the friction surfaces of the two washers.” (col 3, line 26)

Shows a device in Figures 3 and 5 where an interior wall of the device have a plurality of clamping catches 18 projecting radially inwards into the opening.  Each clamping catch 18 elastically adjustable in a direction of a longitudinal axis through the clamping catch against the interior wall of the coupling sleeve.  A free end of each clamping catch 18 opposite the interior wall engages in an undercut of the screw fastener acting in a longitudinally axial direction.  
Crowther teaches a device that can be attached to a fastener and prevents the fastener from getting separated and lost prior to assembly or upon disassembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling sleeve shown in McKinlay to have the elastic, inwardly projecting clamping catches similar to the ones taught by Crowther in order to prevent the washer assembly from getting separated and becoming lost, and keeps the washer assembly together with the fastener.

Regarding claim 27,
McKinlay (as modified) discloses: 
As shown in Figure 3 of Crowther, wherein the clamping catches 18 are arranged in an end region.  Therefore, McKinlay will be similarly modified to have the clamping catches that are arranged in a region of an end of the coupling sleeve facing the ring-shaped washer contact surface of the screw fastener.  


McKinlay (as modified) discloses: 
As shown in Figure 3 of Crowther, wherein the clamping catches are inclined in projecting from the interior wall.  Therefore, McKinlay will be similarly modified to have the clamping catches that are inclined in projecting from the interior wall of the coupling sleeve to their free ends and face away from the ring-shaped washer contact surface of the screw fastener. 

Regarding claim 29,
McKinlay (as modified) discloses: 
wherein an internal diameter of the opening 52 of the coupling sleeve 44 corresponds to an external diameter of the shank 24 of the screw fastener passing through the opening 52 of the coupling sleeve 44 or of a complementary screw fastener interacting with the screw fastener.

Regarding claim 30,
McKinlay (as modified) discloses: 
As stated in the MPEP 2144.07, it would have been obvious to one having ordinary skill in the art at the time of filing to have made the coupling sleeve out of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, 
Plastic can be used to make the coupling sleeve due to its anti-corrosive properties and ease of manufacturing complex shapes using injection molding.

Regarding claim 31,
McKinlay (as modified) discloses: 
wherein the screw fastener 20 is a screw and the shank 24 is a screw shank having a thread.
As shown in Figure 3 of Crowther, the clamping catches of the coupling sleeve engage in the thread and/or thread run-out of the screw shank in order to hold the washers on the screw fastener. Therefore, McKinlay will be similarly modified.

Regarding claim 32,
McKinlay (as modified) discloses: 
wherein an internal diameter of the opening 52 of the coupling sleeve 44 in a region of the clamping catches, unadjusted, corresponds to a core diameter of the screw shank 24 of the screw fastener.  As shown in Figure 3 of Crowther, clamping catches 18 are arranged to correspond and engage with the screw shank diameter.  Therefore, McKinlay will be similarly modified.



McKinlay discloses: 
As shown in Figures 1, 4 and 5, a washer assembly for a screw fastener comprising: a pair of wedge lock washers (washers 10 and 12 with cam surfaces 26 and 30 as shown in Figure 1) having a washer opening (40 and 42 as shown in Figure 4).
As shown in Figures 4-5, each washer (10, 12) having a step (48, 50) on an end portion facing the washer opening (40, 42) reducing an effective thickness of the washer in an edge region thereof adjacent the washer opening (40, 42).
As shown in Figures 4-5, a coupling sleeve 44 arranged in the washer opening (40, 42) of the washers (10, 12), the coupling sleeve 44 having an opening 52 for a male part 24 of the screw fastener 20 to pass through, the coupling sleeve having a U-shaped profile which opens radially outwards and is formed by two flanges (54, 56) spaced from each other and protruding radially outwards, the flanges hold the coupling sleeve interlockingly on the washers (10, 12) in a direction of a longitudinal axis of the washer opening (40, 42) due to the flanges (54, 56) overlapping the steps (48, 50) of the washers, without restricting movability of the washers with respect to one another.
“Thus the two washers can be rotated 360 degrees with respect to one another.” (col 3, line 25)
As shown in Figures 4-5, wherein a height of the coupling sleeve 44 is less than a thickness of the washers along the longitudinal axis of the washer opening.
“In this position, the lips are bottomed in grooves 48 and 50 in such a manner that the lips do not extend beyond the friction surfaces of the two washers.” (col 3, line 26)

McKinlay does not disclose, but Crowther teaches:
Shows a device in Figures 3 and 5 with a plurality of clamping catches 18 projecting radially inwards into the opening, each clamping catch 18 elastically adjustable in a direction of a longitudinal axis through the clamping catch.  A free end of each clamping catch 18 is configured to engage in a clamping groove of the screw fastener open in a radial direction to the coupling sleeve.  
Crowther teaches a device that can be attached to a fastener and prevents the fastener from getting separated and lost prior to assembly or upon disassembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling sleeve shown in McKinlay to have the elastic, inwardly projecting clamping catches similar to the ones taught by Crowther in order to prevent the washer assembly from getting separated and becoming lost, and keeps the washer assembly together with the fastener.

Regarding claim 39,
McKinlay (as modified) discloses: 
As shown in Figure 3 of Crowther, wherein the clamping catches 18 are arranged in a region of an end of the device.  Therefore, McKinlay will be similarly modified 

Regarding claim 40,
McKinlay (as modified) discloses: 
As shown in Figure 3 of Crowther, wherein the clamping catches are inclined in projecting from the interior wall.  Therefore, McKinlay will be similarly modified to have the clamping catches that are inclined in projecting from the interior wall of the coupling sleeve to their free ends and face away from the ring-shaped washer contact surface of the screw fastener.

Regarding claim 41,
McKinlay (as modified) discloses: 
As stated in the MPEP 2144.07, it would have been obvious to one having ordinary skill in the art at the time of filing to have made the coupling sleeve out of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.
Plastic can be used to make the coupling sleeve due to its anti-corrosive properties and ease of manufacturing complex shapes using injection molding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S. DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677